Citation Nr: 1718904	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation for an acquired psychiatric disorder in excess of 70 percent.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1978 to December 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico granting, in relevant part, an initial rating of 30 percent for the Veteran's acquired psychiatric disorder.  The RO increased that rating to 70 percent in a May 2012 rating decision, effective the date of the grant of service connection.

The Board considered the issues in August 2015, remanding for an additional VA examination, as well as the submission of information pertaining to the Veteran's raised TDIU claim.  


FINDINGS OF FACT

1.  During the claim period, the Veteran's acquired psychiatric disorder did not amount to a total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.




	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Increased Rating

The Veteran contends that her acquired psychiatric disorder merits a 100 percent disability rating.  After a thorough review of the evidence, the Board finds that a full schedular grant of benefits is not warranted for her condition.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran currently receives a 70 percent rating for an acquired psychiatric disorder/depressive disorder, not otherwise specified, under Diagnostic Code 9435,  38 C.F.R. § 4.130.  A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In December 2009, a VA examination assessed the nature and severity of the Veteran's acquired psychiatric disorder.  The Veteran reported having a lot of acquaintances and a few good friends.  She was married twice, the first time for two years and the second for two to three years.  She reported voracious reading, and volunteering as a driver for the Disabled American Veterans organization.  She felt much better on medications for depression, saying that it gave her more energy.  The examiner reported that she was clean, neatly groomed, and appropriately dressed.  Her speech was spontaneous, clear, and coherent, and she was cooperative and friendly toward the examiner.  Her mood was happy, her affect full, and her attention was intact.  She was oriented as to person, time, and place.  The Veteran did not have delusions, understood the outcome of her behavior, and had above average intelligence.  The Veteran stated that she suffered from insomnia two to three nights per week that involved taking two to three hours to fall asleep.  She awoke fatigued, and took naps.  She had no demonstrations of inappropriate behavior, no panic attacks, no homicidal or suicidal ideations.  Her impulse control was good, and there was no trouble with activities of daily living.  The Veteran's memory was normal.  The examiner estimated moderate symptoms of depression.  There was no total occupational and social impairment due to mental disorder signs and symptoms found by the examiner.  Symptoms, however, did result in some deficiencies in areas including judgment, thinking, and mood.  The examiner did not find deficiencies in family relations.  Regarding work, the examiner found symptoms that caused some interpersonal problems and difficulty concentrating. 

May 2010 treatment records indicated that the Veteran was both depressed due to her chronic pain, as well as issues regarding caregiving activities for her mother.  She was able to fall asleep in 15 to 30 minutes, awakening two or three times per night, and fell asleep shortly thereafter.  She reported trouble sleeping half the days of the week.  She reported no hallucinations, nor suicidal ideation.  She stated that suicide was the "cowards way out".  She felt that her symptoms made it somewhat difficult to do her work, take care of things at home, or get along with people.  

In November 2015, another VA examination assessed the nature and severity of her acquired psychiatric disorder following the Board remand.  The examiner diagnosed the Veteran with bipolar disorder, and cannabis use disorder in early remission.  The examiner assessed an occupational and social impairment with reduced reliability and productivity solely attributable to the bipolar disorder.  Since the last examination, the Veteran had moved into a home down the street from her parents.  She kept in contact with her four siblings, and reported seeing them a couple of times per year.  She stated that her last paid job was in 2006 at a veterinary clinic for approximately 18 months.  She was terminated for noncompliance with policy.  She continued volunteering with the Disabled American Veterans until 2011, and volunteered up to 40 hours per week, discontinuing the work when she felt she had a little bit of a breakdown.  She was, at the time, the caregiver for her parents, and spent up to 12 hours per day at their home.  The examiner found that there was no difficulty in maintaining the activities of daily living.  The Veteran reported sleeping on average six hours per night with disturbances.  She had been abstinent from alcohol since July 2015, and cannabis since June 2015.  She attested to symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty adapting to stressful circumstances.  Behavioral observations were all good, and the Veteran was well oriented.  She again denied suicidal ideation and hallucinations.  The examiner noted that bipolar disorder was a profession of her prior diagnosis of depression.  However, the examiner found that functional limitations were no more than mild to moderate overall.  The Veteran would be able to complete simply, routine tasks in a typical work environment during a typical work week.  She appeared to have no difficulties completing the activities of daily living.

Based on the above, the Board finds that a disability rating in excess of 70 percent is not warranted at any time.  Although the Veteran contends that her condition is more severe than assessed, symptoms demonstrated during the time period on appeal have not approximated total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran has been consistently noted to be fully oriented at all appointments, with normal hygiene and appearance.  She never had suicidal or homicidal ideations.  Her psychiatric disorder is primarily manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  Those symptoms were never noted to have been of such severity as to affect her ability to function independently or effectively.  Furthermore, although some social impairment is noted, it does not rise to the level of grossly inappropriate behavior; persistent danger of hurting self or others. 

With regard to work, the Veteran stated that her condition prevents her from maintaining regular employment.  As will be discussed in the TDIU section, the Veteran's impairment is not so severe as to completely bar her from employment.  In fact, her overall assessment has been mild to moderate functional impairment, and her ability to care for herself is reinforced by her status as a full time caregiver for her parents.  In that role, she manages all of her parents' appointments, routine household work, meal preparation, and administers regular medications to her mother.  Her psychiatric disorder, while impairing her life, does not render her so fully incapacitated that she is not able to care for herself, which is necessary for a 100 percent rating.

In summary, when considering the Veteran's disability picture as a whole, the Board finds that the overall severity, frequency, and duration of her symptoms simply do not rise to the disability picture painted by the example symptoms listed in the criteria for a 100 percent rating or higher.  Rather, the Veteran's symptomatology is consistent with and adequately contemplated by a 70 percent rating.  Accordingly, his claim is denied.

III. Entitlement to TDIU

The Veteran contends that she is unable to work due to the symptomatology associated with her service-connected disabilities.  After a thorough review of the evidence, the Board concludes that an award of TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for an acquired psychiatric disorder/depressive disorder, not otherwise specified (70 percent), bilateral foot tender surgical scars (20 percent), lumbar spine degenerative disc disease (10 percent), right knee degenerative joint disease (10 percent), bilateral foot metatarsalgia (10 percent), bilateral lower extremity radiculopathy (10 percent each), and status post bilateral foot bunionectomy (noncompensable).  The Veteran's combined evaluation is 90 percent.  As one disability is rated over 60 percent with a combined total over 70 percent, she is initially eligible for schedular TDIU consideration. 

The Veteran has primarily alleged that she is unable to maintain substantially gainful employment as a result of her service-connected psychiatric disorder.  The Veteran has a General Educational Development (GED) degree obtained after she joined the military.  She received high marks in school, but dropped out in her senior year.  She has been assessed with above average intelligence. 

The evidence does not show that the Veteran is currently unemployable due to her psychiatric disorder or other service-connected conditions.  As noted in the discussion regarding the increased rating, her psychiatric condition had affected her work as she had some interpersonal conflicts, and was fired twice, though one dismissal was overturned by arbitration and she won unemployment.  However, the Veteran is more than competent to work as she demonstrated through full time caregiving for her parents.  She is capable not only of caring for herself and her activities of daily life, but she does so for both of her parents simultaneously.  While she may have faced interpersonal problems or bad interactions with fellow employees in previous positions, that does not render her incapable of work as a whole.  Her service connected disabilities as a whole are not so limiting that she is prohibited from engaging in substantially gainful employment.

Based on the foregoing, the Board concludes that there is no evidence suggesting that the Veteran would be mentally or physically incapable of performing work due to her service connected disabilities.  Accordingly, her claim for entitlement to TDIU is denied.





	(CONTINUED ON NEXT PAGE)

ORDER

1.  Entitlement to an initial evaluation for an acquired psychiatric disorder in excess of 70 percent is denied.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is denied.


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


